In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________

                    No. 02-22-00159-CV
               ___________________________

           AMERICAN AIRLINES, INC., Appellant

                              V.

SABRE HOLDINGS CORPORATION, SABRE GLBL INC., AND SABRE
        TRAVEL INTERNATIONAL LIMITED, Appellees


            On Appeal from the 236th District Court
                    Tarrant County, Texas
                Trial Court No. 236-326225-21


            Before Birdwell, Bassel, and Womack, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: October 13, 2022




                                           2